 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DOUGAL SAMUELS,                                    No. 1: 10-cv-00585-DAD-EPG
12                      Plaintiff,
13           v.                                         ORDER DENYING MOTION FOR
                                                        RECONSIDERATION
14   PAM AHLIN, et al.,
15                      Defendants.                     (Doc. No. 103)

16

17           Plaintiff is a civil detainee proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. The action currently proceeds on plaintiff’s third

19   amended complaint (“TAC”), filed on July 15, 2016. (Doc. No. 40.) This matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           Defendants Ahlin, Howard, Hundal, King, Mayberg, Price, Radavasky, and Withrow (the

22   “State defendants”) filed a motion to dismiss the complaint on qualified immunity grounds on

23   December 6, 2016. (Doc. No. 45.) Defendants Borgeas, Maqsiq, Mendes, Pacheco, and

24   Quintero, represented by real party in interest the County of Fresno (the “County defendants”),

25   filed a motion to dismiss on February 5, 2018. (Doc. No. 91.) The assigned magistrate judge

26   issued findings and recommendations on April 27, 2017 and September 5, 2018, and in each

27   recommended that the respective motion to dismiss be denied. (Doc. Nos. 69, 100.)

28   /////
                                                       1
 1          On September 28, 2018, the court issued an order adopting the magistrate judge’s findings

 2   and recommendations and denying defendants’ motions to dismiss the complaint on qualified

 3   immunity grounds. (Doc. No. 102.) On October 8, 2018, the County of Fresno filed a motion for

 4   reconsideration. (Doc. No. 103.) For the reasons set forth below, the County’s motion for

 5   reconsideration will be denied.

 6                                         LEGAL STANDARD

 7          Pursuant to the Federal Rules of Civil Procedure, either party may file a motion for

 8   reconsideration to alter or amend a judgment within twenty-eight days of entry of that judgment.

 9   Fed. R. Civ. P. 59(e). District courts “possess[] the inherent procedural power to reconsider,

10   rescind, or modify an interlocutory order for cause seen by it to be sufficient.” City of Los

11   Angeles. v. Santa Monica Baykeeper, 254 F. 3d 882, 885 (9th Cir. 2001) (citations and internal

12   quotation marks omitted). A motion for reconsideration, however, “should not be granted . . .

13   unless the district court is presented with newly discovered evidence, committed clear error, or if

14   there is an intervening change in the controlling law.” 389 Orange St. Partners v. Arnold, 179 F.

15   3d 656, 665 (9th Cir. 1999) (citing Sch. Dist. No. 1J v. ACandS, Inc., 5 F. 3d 1255, 1263 (9th Cir.

16   1993)). Reconsideration of a prior order is an extraordinary remedy “to be used sparingly in the

17   interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of

18   Bishop, 229 F. 3d 877, 890 (9th Cir. 2000) (citation omitted); Pyramid Lake Paiute Tribe of

19   Indians v. Hodel, 882 F. 2d 364 n.5 (9th Cir. 1989) (“[T]he orderly administration of lengthy and

20   complex litigation such as this requires the finality of orders be reasonably certain.”). Further,
21   motions for reconsideration “may not be used to raise arguments or present evidence for the first

22   time when they could reasonably have been raised earlier in the litigation.” Kona Enters., 229

23   F.3d at 890 (emphasis in original) (citing 389 Orange St. Partners, 179 F.3d at 665); accord

24   Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009).

25                                              DISCUSSION

26          The court finds it in large part difficult to decipher on what grounds the County seeks
27   reconsideration. Nonetheless, it appears the County may be moving for reconsideration of the

28   court’s order adopting the magistrate judge’s findings and recommendations on at least two
                                                       2
 1   grounds. First, the County again argues it lacked authority to interfere with the construction of

 2   the State’s hospital project at issue. (Doc. No. 103 at 4–6.) According to the County, this

 3   constitutes a “legal” defense that required the granting of its motion to dismiss. (Id.) Second, the

 4   County apparently argues that it is a judicially noticeable fact that none of its current board of

 5   supervisor members were board members at the time of the construction at issue, and that the

 6   magistrate judge’s findings and recommendations should have been rejected on this basis. (Id. at

 7   6–8.)

 8           The court will first address the County’s argument that it is entitled to dismissal because it

 9   lacked legal authority to prevent the construction of the State’s hospital project. In the findings

10   and recommendations, the magistrate judge declined to resolve at this point of the litigation

11   whether the County is entitled to legislative or qualified immunity, or “whether the County had

12   any authority to prevent the State of California from building CSH.” (Doc. No. 100 at 7.) In this

13   regard, the findings and recommendations stated that “[t]hese issues require a more developed

14   factual record, and thus should be addressed at a later stage in the proceedings.” (Id.) This

15   conclusion is entirely reasonable and appropriate under the circumstances of this case. See

16   Keates v. Koile, 883 F.3d 1228, 1240 (9th Cir. 2018) (“Our denial of qualified immunity at this

17   stage of the proceedings does not mean that this case must go to trial” because “[o]nce an

18   evidentiary record has been developed through discovery, defendants will be free to move for

19   summary judgment based on qualified immunity.”) (quoting O’Brien v. Welty, 818 F.3d 920, 936

20   (9th Cir. 2016)); see also San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 476 (9th Cir.
21   1998) (finding that legislators are entitled to immunity only when they act in legislative, rather

22   than administrative or executive, capacities and affirming the district court’s application of

23   legislative immunity in ruling on a motion for summary judgment); Bechard v. Rappold, 287 F.3d

24   827, 829 (9th Cir. 2002) (affirming the district court’s grant of summary judgment on legislative

25   /////

26   /////
27   /////

28   /////
                                                       3
 1   immunity grounds).1 Contrary to the County’s arguments, plaintiff’s claims against it are not

 2   barred as a matter of law but, rather, have been found to be cognizable by the Ninth Circuit.

 3   (Doc. No. 100 at 6–7.) To the extent the County wishes to litigate its entitlement to various

 4   immunities as a matter of law prior to trial, it may do so by way of a motion for summary

 5   judgment at the appropriate stage of this litigation.2

 6          Finally, as noted, the County continues to argue that none of the named County

 7   defendants was a member of the Fresno County Board of Supervisors at the time of the alleged

 8   constitutional violation. (Doc. No. 103 at 6–8.) This argument was addressed in the adopted

 9   findings and recommendations as follows:

10                  As the County itself points out, Plaintiff’s official capacity action
                    against the individual board members “is ‘only another way of
11                  pleading an action against [the] entity of which [the Board
                    Members are] an agent.’” (ECF No. 91, p. 9 (quoting Monell v.
12                  New York City Dept. of Social Servs., 436 U.S. 658, 690 n.55)).
                    Thus, it does not matter whether Plaintiff named the current Board
13                  Members in their official capacity or previous Board Members in
                    their official capacity, because either way the suit will proceed
14                  against the entity of which the Board Members were/are an agent:
                    the County of Fresno.
15

16   (Doc. No. 100 at 7.)

17          As the Supreme Court has recognized, “[t]here is no longer a need to bring official-

18   capacity actions against local government officials, for under Monell . . . local government units

19   can be sued directly for damages and injunctive or declaratory relief.” Kentucky v. Graham, 473

20   1
       In the order adopting the findings and recommendations, the undersigned acknowledged the
21   County’s arguments that they “lacked any authority over the construction of the hospital by the
     state.” (Doc. No. 102 at 6.) However, the court also noted that in their objections to the findings
22   and recommendations, the County relied on what it called “the undisputed facts” (see Doc. No.
     101 at 3), rather than the allegations from the plaintiff’s complaint. (Doc. No. 102 at 6.) Such
23   arguments suggest a summary judgment determination regardless of the County’s belated attempt
     to cast the issue as a pure question of law in its motion for reconsideration.
24

25
     2
       Likewise, the County provides no authority to support its assertion that “as a matter of law,
     there is a legal reason (similar to a limitations period or an immunity) why Plaintiff’s claims fails
26   [sic] to state a claim against Defendants/the County.” (Doc. No. 103 at 5.) This is particularly
     true given the Ninth Circuit’s decision reversing the dismissal of this action for failure to state a
27   claim. (See Doc. No. 22.) The same is true of the County’s request for judicial notice, which
     fails to have any impact on the court’s determination to deny the County’s motion to dismiss. In
28
     short, the County’s motion for reconsideration on these grounds lacks merit.
                                                         4
 1   U.S. 159, 167, n. 14 (1985). Here, plaintiff has named defendants Borgeas, Maqsiq, Mendes,

 2   Pacheco, and Quintero in their official capacity, and these defendants, according to defense

 3   counsel, are represented by real party in interest the County of Fresno. (See e.g., Doc. No. 91.) It

 4   is true that “[i]f only the official-capacity officer is named, it would be proper for the Court upon

 5   request to dismiss the officer and substitute instead the local government entity as the correct

 6   defendant.” Luke v. Abbott, 954 F. Supp. 202, 204 (C.D. Cal. 1997) (emphasis added); see also

 7   Ctr. for Bio–Ethical Reform, Inc. v. Los Angeles Cnty. Sheriff Dep’t, 533 F.3d 780, 799 (9th Cir.

 8   2008); Victoria v. City of San Diego, 326 F.Supp.3d 1003, 1014 (S.D. Cal. 2018); Hillbloom v.

 9   County of Fresno, 539 F.Supp.2d 1192, 1202–03 (E.D. Cal. 2008). Here, plaintiff named only

10   the then-board members in their official capacity and did not name the County of Fresno as a

11   defendant. Confusingly, in its motion for reconsideration where the County raises this issue, it

12   requests that the court “find for Defendants and dismiss the case against them/the County in

13   accordance with the law.” (Doc. No. 103 at 8.) The court declines to grant the County’s request

14   on reconsideration due to its ambiguity. If the County wishes to substitute itself into this action

15   as the correct defendant and to have the former board members who have been sued in their

16   official capacity dismissed, it may seek to do so by way of a properly briefed motion. However,

17   the County’s motion for reconsideration provides no basis upon which the court should dismiss

18   both the former board members in their official capacity and the County.

19                                             CONCLUSION

20      1. The County of Fresno’s motion for reconsideration (Doc. No. 103) of the order adopting
21          the magistrate judge’s findings and recommendations is denied; and

22      2. This case is referred back to the assigned magistrate judge for further proceedings.

23   IT IS SO ORDERED.
24
        Dated:     November 7, 2018
25                                                         UNITED STATES DISTRICT JUDGE

26
27

28
                                                       5
